DETAILED ACTION
This Office action is in response to the amendment filed on 14 May 2021.

Allowable Subject Matter
Applicant’s arguments, see Remarks at p. 10, filed 14 May 2021, with respect to the previous rejection of claims 19 and 20 have been fully considered and are persuasive.  The rejection of claims 19 and 20 has been withdrawn. 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9, the prior art made of record fails to disclose or suggest the method, particularly including, “locating, in a second lookup table using the located input voltage, a maximum on-time value that is correlated to the located input voltage; and using the located maximum on-time value as a maximum on-time for the flyback cell switching devices,” in combination with all remaining elements as required by claim 1.
With respect to claims 10-18, the prior art made of record fails to disclose or suggest the apparatus for controlling a switch-mode power supply, particularly including, “a processor configured to: […] locate, in a second lookup table using the 
With respect to claims 19 and 20, the prior art made of record fails to disclose or suggest the apparatus for controlling a switch-mode power supply, particularly including, “a processor configured to: measure, based on input received from the zero-voltage detector, a magnetizing inductance discharge time; locate, in a first lookup table using the measured magnetizing inductance discharge time, an input voltage that is correlated to the measured magnetizing inductance discharge time, the located input voltage providing an estimate of an actual input voltage of the switch-mode power supply; and locate, in a second lookup table, an output voltage using the measured magnetizing inductance discharge time and the located input voltage, the located output voltage providing an estimate of an actual output voltage of the switch-mode power supply,” in combination with all remaining elements as required by claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/FRED E FINCH III/Primary Examiner, Art Unit 2838